DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the Pre-Appeal conference of 07/20/2022
Claims 1, 4, 8, 10-12, 16, 19-21, 23, 24 and 28-34 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 21, 23, 24 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091).

1, 21: Kauschke discloses a package comprising:

b. each of the plurality of absorbent articles comprising a nonwoven substrate consists
of spunbond fibers, the nonwoven substrate ([0002], abstract) comprising:

i. a first surface (male projection) defining a plane of the first surface;
ii. a second surface (female projection) defining a plane of the second surface [0008];

ii. anon-regular pattern of a plurality of three-dimensional features extending outwardly from
the plane of the first surface [0008], the non-regular pattern including a first zone of first three-
dimensional features and a second zone of second three-dimensional features (fig. 4 and 5; the
two different heights represent the three-dimensional zones), wherein at least one of the first
or second zones of the plurality of three-dimensional features comprises:

a. a first three-dimensional feature having a first intensive property (basis weight)
having a first value [0072]; and

b. a second three-dimensional feature having a second intensive properly having a
second value, wherein the first intensive property is the same property as the second intensive
property [0073];

iv. wherein the nonwoven substrate comprises a length and a width defining an overall area over the nonwoven substrate, wherein the nonwoven substrate comprises a continuous network of point bonds uniformly spaced and distributed across at least a portion of the overall area and within at least one of the first or the second zone, and wherein the point bonds bond the first surface to the second surface (see annotated figure below).

It is noted that the claim requires the point bonds be only uniform across a portion of the zones. To achieve the oval/diamond pattern, portions of the bond pattern uniformly and continuously span the zone. 


    PNG
    media_image1.png
    861
    850
    media_image1.png
    Greyscale

Kauschke fails to disclose differing basis weight for the taught intensive properties. Yuki teaches (c) wherein the first and second intensive property is basis weight with one weight (first value) being at least 1.5 times higher than the other (second value) [0016-0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the intensive properties of Kauschke have the differing intensive properties of Yuki to provide a suitable amount of strength and fragility to the product.

Kauschke fails to disclose an in-bag stack height. Weisman teaches c. a plurality of absorbent articles being compressed in the package (fig. 5A) and e. the personal care articles being compressed in the package, wherein the package has an in-bag stack height of less than about 100 mm according to the In-Bag Stack Height Test herein (abstract). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of absorbent articles of Kauschke to include the in-bag stack height of Weisman in order to assist in maximizing the amount of articles in a single package for efficient packing.

It is noted that the above references teach compressible materials but fail to teach a retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Kauschke to include the compression qualities as in Mizutani to accommodate and contour to the user.

4: Kauschke-Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the personal care article is a diaper/sanitary article and the nonwoven substrate is selected from the group consisting of topsheet, acquisition layer, distribution layer and outer cover nonwoven (Kauschke; [0073]).

23: Kauschke- Yuki-Weisman-Mizutani the package of Claim 21, wherein the package has an In-bag stack height of less than about 100 mm, according to the In-Bag Stack Height Test herein.

24: Kauschke- Yuki-Weisman-Mizutani discloses the package of Claim 21, wherein the nonwoven substrate is a topsheet of a diaper (Weisman; col. 1, ll. 22-32; col. 2, ll. 47-50.

28: Kauschke- Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is a topsheet of a diaper (Kauschke; claim 26).

29: Kauschke- Yuki-Weisman-Mizutani discloses the package of Claim 1, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Kauschke; [0074], claim 26).

30: Kauschke- Yuki-Weisman-Mizutani discloses the package of Claim 21, wherein the nonwoven substrate is an outer cover nonwoven of a diaper (Weisman; col. 4, Il. 43-55).

Claims 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kauschke (US 2010/0048072) in view of Yuki (CN 101443499) in view of Weisman (US 8,585,666) in view of Mizutani (US 2012/0196091) in view of Arizti (US 2014/0163502).

31: Kauschke-Yuki-Weisman-Mizutani discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Kauschke- Yuki-Weisman- Mizutani to include the cellulose fibers of Arizti to provide the user with higher liquid absorption and permeability [0087].

34: Kauschke-Yuki-Weisman-Mizutani discloses the claimed invention as applied to claim 1 but fails to disclose specific substrate materials. Arizti teaches the package wherein the nonwoven substrate comprises starch, starch derivatives, cellulose, or cellulose derivatives [0092]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pulp material of Kauschke- Yuki-Weisman- Mizutani to include the cellulose fibers of Arizti to provide the user with higher liquid
absorption and permeability [0087].

Claim 8, 16, 10-12, 16, 19, 20, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 9,314,383) in view of Yuki (CN 101443499) in view of Mizutani (US 2012/0196091) in view of Weisman (US 8,585,666) in view of Arizti (US 2014/0163502).

8, 16: Noda discloses a package comprising:
b. each of the personal care articles comprising a topsheet 4, the
topsheet comprising a nonwoven substrate (col. 35, ll. 59-67), 

a first surface defining a plane of the first surface and a length and width defining an overall area (fig. 1 and 4);

a plurality of three-dimensional features 2, 3, 6 extending outwardly from the plane of the first surface, wherein the plurality of three-dimensional features comprise:

a second zone (incomplete circle at 3) within the overall area having a first pattern of first three- dimensional features having a basis weight having a first value (col. 38, ll. 15-20; fig. 2); and

a first zone (space inward of incomplete circle at 3 having multiple embossed points) within the overall area having a second pattern of three-dimensional features having a basis weight having a second value; 

wherein the first pattern of three-dimensional features is different from the second pattern of three-dimensional features, and wherein the second zone at least partially surrounds the first zone (fig. 2).

Noda fails to disclose differing basis weight for the taught intensive properties. Yuki teaches
(c) wherein the first and second intensive property is basis weight with one weight (first value)
being at least 1.5 times higher than the other (second value) [0016-0023]. It would have been
obvious to one having ordinary skill in the art at the time of the effective filing date of the
invention to modify the intensive properties of Noda have the differing intensive properties
of Yuki to provide a suitable amount of strength and fragility to the product.

It is noted that the above references teach compressible materials [0044] but fail to teach a
retained thickness. Mizutani teaches nonwoven compressible fabric wherein after compression
testing, at least 60% of the material remains (chart 1, example and example 1 teaches an initial height of 2.43mm and 2.07mm before compression. In the compressed state, the fabric maintains at least 60% of its initial height and resides at 1.52mm for both). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify Noda to include the compression qualities as in Mizutani to accommodate and contour to the user.

Noda fails to disclose a folded article compressed about the lateral axis. Weisman teaches c.
the personal care articles being folded about a lateral axis and compressed in the package (fig. 1
and 5A, B). It would have been obvious to one having ordinary skill in the art at the time of the
effective filing date of the invention to modify the plurality of absorbent articles of Hammons to
include the in-bag stack height of Weisman to assist in maximizing the amount of
articles in a single package for efficient packing.

10-11: Noda-Yuki-Mizutani-Weisman discloses the package of Claim 8 wherein the
package has an In-Bag stack height of between about 80 mm and about 110 mm, according to
the In-Bag Stack Height Test herein (Weisman; col. 14, ll. 28-38).

12: Noda- Yuki-Mizutani-Weisman discloses the package of Claim 8, wherein the
personal care articles are diapers (Mizutani; [0050]).

19-20: Noda-Yuki-Mizutani discloses the package of Claim 8, wherein the personal
care articles are diapers (Mizutani; [0050]).

	32-33: Noda- Yuki-Mizutani-Weisman discloses the package of claim 8, wherein the nonwoven substrate comprises cellulose or cellulose derivatives (Noda; col. 5, ll. 62-66).


Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 21: As noted above, the point bonds are continuous across a portion of the zone. Some portions of the applied prior art do have evenly spaced point bonds. Applicant has not specified that said bonds are uniform over the entire zone.

Although Applicants arguments focus’ on the product during compression testing. This is not found in the current claims. Applicant is advised to specify and support the time for compression testing of the product. As currently claimed, applied art Mizutani is maintained in the rejection. 

Regarding claims 8 and 16: The arguments of claims 1 and 21 are applicable.  

   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735